DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.         Receipt is acknowledged of applicant's preliminary amendment filed on 01/06/2020. Claims 1-4, 6, 8-10 and 12-14 have been amended; Claims 5 and 15 have been canceled. Claims 1-4 and 6-14 are pending and an action on the merits is as follows.
Priority
3.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   
Information Disclosure Statement
4.       The information disclosure statement (IDSs) submitted on 01/06/2020 and 02/05/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
6.        Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 102
7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9.       Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka et al., (US 2012/0187863 A1), hereinafter refer to as Nonaka.
          As to claim 1, Nonaka discloses a lighting driver for driving a lighting load, comprising: 
a controlled DC power source (100, fig.4); 
a current sensor (122, fig.4) for sensing a current flowing through the lighting load (as shown in fig.4, section 0069); 

a controller (112, fig.4) connected to the current sensor for controlling an output current of the controlled DC power source (as shown in fig.4), wherein the controller is adapted to implement: 
a first, test mode of operation for determining at least one operating current of the lighting load (applying current to determine if the LEDs is 40 or 20, section 0059); and 
a second, operating mode of operation for delivering a current to the lighting load in dependence on the determined operating current (once the number of LEDs is determined, the controller control the LEDs for a precise target  current, sections 0060-0064) wherein the controller is adapted, in the first mode, to: 
deliver a sequence of drive currents to the lighting load (applying current to the LED, section 0059); 
measure the output voltage for each drive current and thereby obtain a voltage current relationship (as shown in fig.5); and 
determine an operating current range from the voltage current relationship for which a minimum and a maximum operating current are determined from the sequence of drive currents at which the output voltage shows a threshold behavior (as shown in fig.5, sections 0057, 0067).
          As to claim 2, a lighting driver as claimed in claim 1, Nonaka further discloses wherein the controller is adapted, in the first mode, to:  3determine a function of an incremental output voltage with respect to an increase in drive current (as shown in fig.5).
          As to claim 3, a lighting driver as claimed in claim 1, Nonaka further discloses wherein the controller is adapted, in the second mode, to deliver an output operating current between the minimum operating current and the maximum operating current as a function of a dimming level (section 0067).
          As to claim 4, a lighting driver as claimed in claim 1, Nonaka further discloses wherein the controller is adapted to perform the first mode: each time power is newly supplied to the driver; and/or in response to user input; and/or in response to a timer signal (continuous supplying different voltage from the power supply in a predetermined time period once the power is on, section 0067).
          As to claim 6, a lighting driver as claimed in claim 1, Nonaka further discloses wherein the controlled DC power source has a maximum DC output voltage which functions as a protection function (section 0067).
          As to claim 7, a lighting driver as claimed in claim 4, Nonaka further discloses wherein the controller is adapted to detect the variation in the lighting load from a monitoring of the output voltage of the controlled DC power source (the voltage is varied and detected by 123, as shown in fig.4).
          As to claim 8, a lighting driver as claimed in claim 1, Nonaka further discloses wherein the controller is adapted to identify from the output voltage of the controlled DC power source an overload or load short circuit condition (an overload because the controller can determined the number of the LEDs being connected through the signal from the voltage or current sensors, as shown in fig.4, section 0067).
          As to claim 9, a lighting driver as claimed in claim 1, Nonaka further discloses the driver further comprising an AC/DC converter (100, fig.4) for receiving an AC mains 
          As to claim 10, a lighting driver as claimed in claim 1, Nonaka further discloses an LED arrangement (851, fig.4); and a lighting driver (100) as claimed in claim 1 for driving the LED arrangement (as shown in fig.4).
          As to claim 11, a lighting driver as claimed in claim 10, Nonaka further discloses wherein the LED arrangement comprises one or more retrofit AC LED lamps (the light source using LEDs can be used under AC power supply, section 0003).
          As to claim 12, Nonaka discloses a method for driving a lighting load, comprising: 
Performing a first, test mode of operation to determine at least one operating current of the lighting load (applying current to determine if the LEDs is 40 or 20, section 0059);and 
performing a second, operating mode of operation to deliver a current to the lighting load in dependence on the determined operating current (once the number of LEDs is determined, the controller control the LEDs for a precise target current, sections 0060-0064) wherein the current is delivered by operating a controlled DC power source (100, fig.4) and monitored by a current sensor (122, fig.4) for sensing a current flowing through the lighting load (as shown in fig.4, section 0069) wherein the first mode comprise: 
delivering a sequence of drive currents to the lighting load (applying current to the LED, section 0059); 

determining a range of operating current range from the voltage current relationship for which a minimum and a maximum operating current are determined from the sequence of drive currents at which the output voltage shows a threshold behavior (as shown in fig.5, sections 0057, 0067).
          As to claim 13, a method as claim 12, Nonaka further discloses the method further comprising, in the first mode: 3determining a function of the incremental output voltage with respect to an increase in drive current (as shown in fig.5).
          As to claim 14, a method as claim 12, Nonaka further discloses the method further comprising performing the first mode: each time power is newly supplied to the driver; and/or in response to user input; and/or in response to a timer signal (continuous supplying different voltage from the power supply in a predetermined time period once the power is on, section 0067).
Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844